IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFREDO PORTILLO-MIRANDA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-496-2
                      --------------------
                        December 12, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert W. Higgason, court-appointed counsel for Alfredo

Portillo-Miranda, has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Portillo-Miranda has filed a pro se response brief.     Our review

of the briefs filed by counsel and Portillo-Miranda and of the

record discloses no nonfrivolous issue for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20012
                               -2-

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2. Because his appeal is frivolous, Portillo-

Miranda’s motion for appointment of counsel is DENIED.

     The court notes that Portillo-Miranda did not plead guilty

to harboring illegal aliens, as that charge was dismissed by the

Government.